TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 18, 2022



                                     NO. 03-22-00493-CV


                                        V. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on August 2, 2022. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.